PER CURIAM.
Prudential-LMI Commercial appeals an adverse summary judgment absolving Sears of any liability for negligently installing a washing machine that caused a fire at the insured’s property.
There were opinions of experts that the fire was caused by the movement of a gas dryer which caused a break in flexible glass tubings. The issue created by the affidavits of both sides was whether the dryer was moved by the insured's employees or the employees of Sears. Each side accused the other of having moved the machine. The trial court entered a summary judgment for Sears on a finding that “the Plaintiff has presented no evidence establishing SEARS and/or its employees moved the dryer in question.”
The burden is on the party moving for a summary judgment to show conclusively the absence of any genuine issue of material fact. Pratt’s Office Supplies, Inc. v. Bird Bowl Invs., 565 So.2d 795 (Fla. 3d DCA 1990). It was not the burden of the plaintiff here, on the defendant’s motion for summary judgment, to prove that the defendant was negligent.
Reversed and remanded for further appropriate proceedings.